Citation Nr: 0931188	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
medial collateral and anterior cruciate ligament tears of the 
right knee based on instability.  

2.  Entitlement to an evaluation higher than 10 percent for 
degenerative changes of the right knee based on limitation of 
motion.

3.  Entitlement to an evaluation higher than 10 percent for a 
scar on the left knee donor site.

4.  Entitlement to a compensable evaluation for a comminuted 
fracture of the distal phalanx, left fifth finger.

5.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to November 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and a March 2006 rating decision of the VA RO in 
Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of an extraschedular rating for the Veteran's right 
knee disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected medial collateral and anterior cruciate ligament 
tears of the right knee based on instability are not 
manifested by severe recurrent subluxation or lateral 
instability.

2.  The evidence of record shows that the Veteran's service-
connected degenerative changes of the right knee is not 
manifested by impairment of the tibia and fibula or 
ankylosis.  In addition, the evidence shows that the 
Veteran's right knee was not productive of limitation of 
right leg flexion to 30 degrees or less or limitation of 
right knee extension to 15 degrees or more for the portion of 
the appeal period prior to March 29, 2005, and from October 
25, 2005, through May 26, 2008.

3.  The evidence shows that the Veteran's right knee was 
productive of limitation of right knee extension to 15 
degrees or more for the portion of the appeal period from 
March 29, 2005, through October 24, 2005, and from May 27, 
2008.  

4.  There is no evidence of record that shows any findings 
associated with the Veteran's service-connected scar on the 
left knee donor site that would support an evaluation higher 
than 10 percent under the rating schedule for skin 
disabilities.  

5.  A compensable evaluation is not warranted for the 
Veteran's comminuted fracture of the distal phalanx, left 
fifth finger.

6.  The evidence of record shows that the Veteran is not 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

7.  The Veteran's right knee disability claims present such 
an exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards 
for the time relevant to the current appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
the Veteran's service-connected medial collateral and 
anterior cruciate ligament tears of the right knee based on 
instability have not been met or approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).  

2.  The criteria for an evaluation higher than 10 percent for 
the Veteran's service-connected degenerative changes of the 
right knee have not been met or approximated for the portion 
of the appeal period prior to March 29, 2005, and from 
October 25, 2005, through May 26, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5010-5260 (2008).  

3.  The criteria for an evaluation of 20 percent for the 
Veteran's service-connected degenerative changes of the right 
knee have been approximated for the portion of the appeal 
period from March 29, 2005, through October 24, 2005, and 
from May 27, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5010-5260 (2008).  
  
4.  The criteria for an evaluation higher than 10 percent for 
the Veteran's service-connected scar on the left knee donor 
site have not been met or approximated for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 
(2008).  

5.  The criteria for a compensable rating for the Veteran's 
service-connected comminuted fracture of the distal phalanx, 
left fifth finger, have not been met or approximated for the 
entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2008).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2008).

7.  The disability picture presented by the Veteran's right 
knee disability claims warrant referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321 (2008).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
increased ratings for his claimed disorders and entitlement 
to TDIU.  The RO also described the types of evidence that 
the Veteran should submit in support of his claims.  The 
March 2008 VCAA notice letter also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  Finally, the RO 
also addressed the elements of degree of disability and 
effective date in this letter before readjudicating the 
Veteran's claims in October 2008.

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that to substantiate such a claim: (1) the claimant 
must provide or ask the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of a subsequent June 2008 notice 
letter that informed the Veteran of the necessity of 
providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect any worsening may have on the 
Veteran's employment and daily life.  The notice letter also 
notified the Veteran that, should an increase in disability 
be found, a disability rating would be determined by applying 
relevant diagnostic code(s) and included examples of 
pertinent medical and lay evidence that the Veteran may 
submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  The 
Board notes that the RO also provided the Veteran with the 
specific criteria required to establish entitlement to an 
increased rating as found in Diagnostic Codes 5257, 5260, 
5010, 5003, 7804, and 5227 in order to assist the Veteran in 
substantiating his claims when just demonstrating a worsening 
or increase in severity of the disability and the subsequent 
effect that worsening has on the Veteran's employment and 
daily life would not be sufficient. 

The Board further notes that the Veteran was provided with a 
copy of the April 2005 and March 2006 rating decisions, the 
January 2007 Statement of the Case (SOC), and the October 
2008 Supplemental Statement of the Case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 
2005, October 2005, December 2006, and May 2008.  The RO also 
obtained the Veteran's private medical records to the extent 
they were indentified by the Veteran and associated the 
Veteran's service treatment records (STRs) with the claims 
file.  Furthermore, the RO attempted to obtain the Veteran's 
Social Security Administration records but was notified that 
they were unavailable for review.  Thereafter, a formal 
finding on the unavailability of service records was 
completed and associated with the claims file.    
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria for Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries  incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to these elements.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints 
due to healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).    

Right Knee Disabilities

The Veteran filed a claim for increased ratings for his right 
knee disabilities in October 2004 after he injured himself at 
work in April 2003.  Thereafter, in April 2005, the RO 
continued the Veteran's 20 percent disability rating for his 
service connected medial collateral and anterior cruciate 
ligament tears of the right knee based on instability and 10 
percent disability rating for his service connected 
degenerative changes of the right knee based on limitation of 
motion.  Under Diagnostic Code 5257 for impairments of the 
knee, a veteran is entitled to a 20 percent disability rating 
for moderate recurrent subluxation or lateral instability.  A 
30 percent disability rating for severe recurrent subluxation 
or lateral instability is the next highest rating and 
represents the highest rating a veteran can obtain under 
Diagnostic Code 5257.  In order for the Veteran to receive a 
higher evaluation due to limitation of right knee motion 
under Diagnostic Codes 5260 and 5261, he must demonstrate 
right knee extension limited to 15 degrees or more and/or 
flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2008). 

Since the Veteran filed his claim in October 2004, the 
Veteran has been afforded several compensation and pension 
examinations and has been treated many times by various 
doctors.  The first relevant treatment records from this time 
are from the Veteran's private doctor and are dated March 
2004 through March 2005.  In March 2004, the Veteran's doctor 
wrote that his right knee showed some degenerative changes 
and an MRI showed moderate effusion.  By February 2005, his 
knee had developed pain and began giving way, while the 
Veteran presented with a swollen knee.      

The first compensation and pension examination after the 
Veteran filed his claim occurred in March 2005.  At this 
examination, the Veteran described his right knee symptoms as 
giving way, pain, grinding, and swelling.  He also reported 
feelings of instability and popping.  While ambulating, the 
Veteran used a brace but did not use assistive devices.  The 
Veteran further reported increased pain with increased 
activities along with fatigability and weakness.  Upon 
examination, the right knee showed valgus alignment, small 
effusion, and grade I to grade II laxity.  Crepitus was also 
present.  The examiner noted that the Veteran's right knee 
lacked 5 degrees of extension and flexed to 130 degrees.  
There was increased pain with resisted extension and flexion 
but primarily near full extension with increased pain, to 
which the examiner would assign an additional 10 degree range 
of motion loss in the extension.  See DeLuca v.  Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008).  Finally, the examiner diagnosed the Veteran with 
chronic mild to moderate instability with degenerative 
arthritis.  The Board notes that when factoring in the DeLuca 
elements, the Veteran is limited to 15 degrees of extension, 
which warrants a 20 percent disability rating under 
Diagnostic Code 5261.  Mild to moderate instability also 
warrants a continued 20 percent disability rating under 
Diagnostic Code 5257.

The Veteran was next seen in May 2005 for a workers' 
compensation impairment rating.  The examining doctor noted 
the Veteran had "good" range of motion in his right knee 
and walked without a limp related to his knee.  However, this 
doctor did not make any references to the Veteran's right 
knee instability and did not provide a measured range of 
motion evaluation.  Therefore, the Board affords this rating 
report little probative value as it does not address VA 
rating requirements.  
The RO requested another compensation and pension 
examination, which was completed in October 2005.  The 
Veteran told the examiner that he is able to sit for two to 
three hour periods and walk two blocks without difficulty 
before his knees burn and become painful.  He also explained 
that the main symptoms he experiences are daily swelling, 
pain, stiffness, popping, and a feeling of instability.  Upon 
examination, the examiner noted that the Veteran could extend 
his right knee to zero degrees but could only flex to 120 
degrees.  At this examination, there was no evidence of 
medial or lateral collateral ligament motion or anterior or 
posterior movement in the right knee.  Finally, the examiner 
noted that "[e]xcept as noted in the history and the 
examination above," there was no change in range of motion 
during repetitive testing against resistance.  Furthermore, 
the examiner recommended that no additional loss of range of 
motion for the right knee be assigned.  Therefore, the Board 
will reduce the Veteran's disability rating for his 
degenerative changes of the right knee based on limitation of 
motion back to 10 percent effective October 25, 2005.

The Veteran underwent another compensation and pension 
examination on December 9, 2006.  This time, he complained 
that his knee swelled and felt stiff on a daily basis, 
averaging pain of about six on a 10 point scale.  He claimed 
that the pain worsened to an eight with walking or standing 
and that he could only walk one city block.  He further 
stated that he could only stand for 15 minutes.  The Veteran 
felt that his knee was unstable but denied that it locked.  
He did not wear a brace or use any assistive devices.  The 
examiner noted that there was mild crepitus but the Veteran 
could flex his knee from zero to 105 degrees and extend back 
to zero degrees.  After repetitive motion against resistance, 
these ranges of motion remained unchanged and there was no 
increased pain.  These results confirmed range of motion 
testing results from an orthopedic screening at the Denver VA 
Medical Center only days before the compensation and pension 
examination, where the Veteran's range of motion was also 
zero to 105 degrees and he had only slight laxity.  
Therefore, the Board will continue the Veteran's disability 
rating of 10 percent based on these results.

Finally, VA afforded the Veteran with one more compensation 
and pension examination on May 27, 2008.  He stated his 
symptoms included moderate to severe pain, popping, swelling, 
giving way, and locking on a regular basis.  He described his 
limitations at 45 minutes of standing, walking 30 minutes 
without pain, and sitting for an hour.  The Veteran did not 
use any braces or assistive devices.  On range of motion 
testing, the Veteran showed crepitus and a mild effusion.  
His MCL and ACL were both stable with no instability with 
valgus stress.  He was able to flex to 125 degrees and extend 
to 3 degrees.  Upon repetitive resisted motion, the Veteran 
experienced increased pain and mild easy fatigability such 
that the examiner assigned an additional 10-degree range of 
motion in knee extension for DeLuca issues.  This would bring 
the Veteran up to 13 degrees extension, which more closely 
approximates a 20 percent disability rating (15 degrees) than 
a 10 percent disability rating (10 degrees).  Therefore, the 
Board finds the Veteran is entitled to a 20 percent 
disability rating for limitation of motion for his right knee 
for the portion of the appeal period from May 27, 2008.  

At his Travel Board hearing, the Veteran testified that his 
knee gives out almost every other day, feels unstable, moves 
back and forth, and swells up frequently.  He also said that 
he can "bend his knee halfway" and cannot "extend it all 
the way."  Even if the Board accepts this testimony, flexing 
"halfway" is the equivalent of about 70 degrees, which 
would be productive of a 0 percent rating, and "cannot 
extend all the way" is too vague to rate.  Therefore, the 
Board finds that the Veteran's testimony does not provide 
evidence that he should be rated at higher than 20 percent 
for his right knee disabilities.   

Therefore, as stated above, the Veteran is entitled to an 
increased rating for his service-connected degenerative 
changes of the right knee based on limitation of motion.  He 
will be rated as 20 percent disabled for this disability from 
March 29, 2005, through October 24, 2005, and from May 27, 
2008.  However, at no point during the appeal period did the 
Veteran exhibit severe recurrent subluxation or lateral 
instability such that his symptoms approximated a 30 percent 
rating for his service-connected medial collateral and 
anterior cruciate ligament tears of the right knee based on 
instability.

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Codes 5257 or 5260 and is 
entitled to only a staged rating increase under Diagnostic 
Code 5261, the Board will also consider whether he is 
entitled to a higher evaluation under alternate diagnostic 
codes pertaining to limitation of knee function.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that there is no medical evidence of malunion 
or nonunion of the tibia and fibula or ankylosis associated 
with the Veteran's service-connected right knee disabilities 
that would support the assignment of higher evaluations under 
the criteria set forth in Diagnostic Codes 5256 or 5262.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2008).  
  
Furthermore, the maximum disability ratings under Diagnostic 
Codes 5258 (Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint), 
5259 (removal of symptomatic, semilunar cartilage), and 5263 
(genu recurvatum) is either 10 percent or 20 percent.  
Consequently, a higher disability rating is not available 
under any of those diagnostic codes for the Veteran's right 
knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259, and 5263 (2008).  

Scar on the Left Knee Donor Site

The Veteran seeks entitlement to a disability rating higher 
than 10 percent for his service-connected left knee scar, 
which is currently rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  Scars evaluated under Diagnostic Code 7805 
are rated on limitation of function of the part affected.  
Therefore, in order to be rated under the next higher 20 
percent rating under Diagnostic Code 5260 or 5261, the 
evidence must show that the Veteran's left knee range of 
motion is limited to either 45 degrees of flexion or 15 
degrees extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2008).    

However, throughout the Veteran's treatment, his left knee 
range of motion was tested along with his right knee.  
However, at no point during the appeal period did the Veteran 
demonstrate a limitation of motion of his left knee such that 
he could not extend his leg past 15 degrees or flex beyond 45 
degrees.  For example, a physical therapist found his range 
of motion went from zero degrees to 130 degrees in June 2007.  
In December 2006, a range of motion test found he could flex 
from zero degrees to 135 degrees.  Similarly, the Veteran 
exhibited a full range of motion from zero degrees to 140 
degrees in October 2005 and March 2005.  

Additionally, the Veteran could receive a 20 percent 
disability rating if the evidence shows he suffers from 
moderate recurrent subluxation or lateral instability of the 
left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  
A 20 percent disability rating could also be assigned for a 
knee productive of "cartilage, semilunar, dislocated, with 
frequent episodes of 'locking,' pain, and effusion into the 
joint" or impairment of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 and 5262 (2008).  The Veteran has not demonstrated 
that his left knee scar was productive of any of these 
symptoms.  For example, in his Travel Board testimony, the 
Veteran asserted that his left knee was unstable once every 
two months and is less severe than his right knee.  In May 
2008, the aforementioned compensation and pension examiner 
noted that there was no catching, locking, or swelling 
associated with the left knee and that activities of daily 
living were not impaired.  The examiner further noted that 
the scar was completely nontender and nonadherent to the 
underlying soft tissues without any ulceration, depression, 
or elevation of the skin scar.  During treatment in December 
2006 and another compensation and pension examination in the 
same month, the Veteran's knee was described as having good 
stability and no numbness, tingling, swelling, or discomfort.  
Moreover, while the Veteran described burning pain at the 
graft site in March 2005, a VA examiner noted that the scar 
had no texture changes, elevation, depression, ulceration, or 
adherence to tissue and was only mildly tender.  Based on 
these results and descriptions, the Board finds that the 
Veteran's service connected left knee scar did not 
approximate any of the symptoms enumerated in Diagnostic 
Codes 5258 and 5262 at any point during the appeal period.  
Furthermore, the maximum disability rating under Diagnostic 
Code 5259 is 10 percent.

The Board has also considered the potential application to 
the Veteran's claim of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2008), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), to specifically include other 
diagnostic codes pertinent to the rating of scars.  However, 
the Veteran's scar is asymptomatic and not of a size 
warranting a compensable evaluation under any diagnostic code 
governing the evaluation of scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7801-7804 (2008).  While the Board notes that 
the Veteran has reported pain associated with his left knee, 
he has not objectively demonstrated a painful and tender scar 
on examination.  As such, a review of the record fails to 
reveal any functional impairment associated with the 
Veteran's scar so as to warrant consideration of alternate 
rating codes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the Veteran's service-
connected scar disability on a schedular basis for the entire 
appeal period.  In addition, the evidence does not reflect 
that the scar disability at issue caused marked interference 
with the Veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.

Comminuted Fracture of the Distal phalanx, Left Fifth Finger
 
The Veteran seeks a compensable rating for a comminuted 
fracture of the distal phalanx of the left fifth finger, 
which is service connected under Diagnostic Code 5227.  See 
38 C.F.R. § 4.71a (2008).  Under Diagnostic Code 5227, a 
noncompensable evaluation for ankylosis of the little finger, 
whether favorable or unfavorable, is the only schedular 
rating available for this disorder.  The rating schedule, 
however, also indicates that VA can consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

The Veteran testified that his finger goes numb if he grabs 
something with the tip of his finger or bends too much.  VA 
doctors have described his injury as resulting in a small 
deformity with intermittent symptoms and no impairments.  
They have also described his hand as normal with normal range 
of motion, although his finger was only able to flex to 50 
degrees.  While there were signs of an old fracture, the 
Veteran's finger had no ankylosis, scars, or deformities.  
The Board notes that a compensable rating is not available 
under Diagnostic Code 5227 and finds that these symptoms do 
not warrant an additional evaluation as amputation.  

The Board has considered whether higher ratings are warranted 
for the Veteran's service-connected finger disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca, supra.  The Board finds an additional 
increase under this authority is unwarranted.  Though medical 
evidence consistently reflects the Veteran's complaints of 
pain in his finger and shows that he has a flexion deformity 
in his left little finger, the evidence nevertheless shows 
that the Veteran has substantial range of motion in his 
finger and is not functionally impaired by it.  As such, an 
increased rating is unwarranted for either of the service-
connected finger disorders.

TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and a combined rating of 70 
percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran is service-
connected for a medial collateral and anterior cruciate 
ligament tear of the right knee, rated as 20 percent 
disabling; degenerative changes of the right knee, now rated 
as 20 percent disabling; a scar of the left knee donor site, 
rated as 10 percent disabling; and a comminuted fracture of 
the distal phalanx, left little finger, rated as 0 percent 
disabling.  The combined disability rating of these disorders 
is 40 percent.  Thus, his service-connected disabilities do 
not meet the criteria for a TDIU, namely that a veteran must 
have one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher.  As such, the criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran asserts that his service-connected left and right 
knee disabilities make it so he can longer maintain gainful 
employment.  He further contends that his employment as a 
truck driver is affected by his disabilities since he failed 
a physical and can no longer work in that field.  Indeed, he 
claims that he has been unemployed since February 2009.  

The evidence of record, however, does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, as 
required for a total disability rating.  The Veteran's 
October 2005 compensation and pension examination report 
contains a note that says the Veteran would be able to do 
sedentary work like at a desk, could move his hands for two 
to three hours a day, and could stand for one to two hours 
per day.  It also says he could walk for short distances and 
lift about 10 pounds for about one hour per day.  The May 
2008 compensation and pension examination report indicates 
that the Veteran should be confined to a light duty to 
moderate duty type of occupation only, and the examiner 
opined that very heavy work on a regular basis would be very 
difficult for the Veteran.  Finally, in a nursing note dated 
October 2007, a VA nurse practitioner wrote that the 
Veteran's true vocation is music as he teaches at his church, 
plays bass guitar and piano, and sang in a PBS special with 
John Tesh.  Indeed, the Veteran earned a Bachelor of Science 
degree in music.   

The evidence shows that the Veteran is entitled to a higher 
rating for his service-connected degenerative changes of the 
right knee, but he still does not meet the schedular criteria 
for a total disability rating.  The Board further finds that 
the evidence of record does not otherwise indicate that the 
Veteran is unable to secure or follow a substantially gainful 
occupation.  Therefore, the Board concludes that the Veteran 
is not entitled to a total disability rating based on 
individual unemployability.  Based on the foregoing, the 
Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for a TDIU.  

Conclusion

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claims for increased 
ratings for the Veteran's medial collateral and anterior 
cruciate ligament tears of the right knee, scar of the left 
knee donor site, and comminuted fracture of the distal 
phalanx of the left little finger, as well as for TDIU.  
Therefore, that doctrine is not applicable to these claims.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
medial collateral and anterior cruciate ligament tears of the 
right knee based on instability is denied.  

2.  Entitlement to an evaluation of 20 percent for 
degenerative changes of the right knee based on limitation of 
motion is granted for the portion of the appeal period from 
March 29, 2005, through October 24, 2005, and from May 27, 
2008.

3.  Entitlement to an evaluation higher than 10 percent for a 
scar on the left knee donor site is denied.

4.  Entitlement to a compensable evaluation for a comminuted 
fracture of the distal phalanx, left fifth finger is denied.

5.  Entitlement to TDIU is denied.

6.  The Veteran's right knee disability claims warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating, and the appeal is 
granted to this extent.


REMAND

For the reasons explained below, the Board finds that the 
Veteran's right knee disability claims should be referred for 
extraschedular rating consideration.

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
that the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the present case, the Veteran had been working as a truck 
driver until he failed a physical and lost his job due to his 
service-connected disabilities.  Furthermore, the Veteran has 
undergone an unusual number of hospitalizations for his 
disabilities, including seven surgeries and at least one more 
emergency room visit.  This disability picture demonstrates 
both marked interference with employment and frequent 
hospitalizations so as to render impractical the application 
of the regular schedular standards.  

Accordingly, the case is REMANDED for the following action:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
the Veteran's right knee disability 
claims, pursuant to the provisions of 38 
C.F.R. § 3.321(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


